t c summary opinion united_states tax_court janet schoene petitioner v commissioner of internal revenue respondent docket no 3109-99s filed date hedy p forspan david herman and peter mendelsohn specially recognized for petitioner lydia a branche and peter j labelle for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - the issue is whether petitioner is time barred from claiming a refund of a dollar_figure overpayment for her tax_year respondent contends that petitioner is time barred from recovery by the operation of sec_6511 and sec_6512 petitioner contends however that she was financially disabled within the meaning of sec_6511 and therefore the period of limitations set forth in sec_6511 was tolled at the time the petition was filed petitioner resided in new york new york the facts are not in dispute and may be summarized as follows from to at least petitioner suffered from depression with respect to her federal_income_tax return petitioner through her accountant requested and received an automatic_extension to file her return prior to the date filing deadline petitioner requested and received an additional extension to file until date petitioner however did not submit her federal_income_tax return until after respondent issued the notice_of_deficiency in based on third party information respondent prepared a substitute return and issued a notice_of_deficiency to petitioner on date respondent determined a deficiency and additions to tax in petitioner’s federal_income_tax as follows additions to tax_deficiency sec_6651 a sec_6651 a dollar_figure dollar_figure dollar_figure petitioner timely filed a petition with this court contesting the deficiency determined in the notice and claiming an overpayment of dollar_figure she also apparently submitted a return to respondent seeking a refund of dollar_figure respondent concedes that the return submitted is correct but contends that petitioner is time barred from recovering the dollar_figure overpayment by operation of sec_6511 and sec_6512 we generally have jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded for years that are properly before us see sec_6512 for the taxable_year sec_6512 incorporating by reference sec_6511 however provides that a claim for credit or refund of an overpayment_of_tax must be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid if no return is filed the claim must be filed within years from the time the tax was paid see 516_us_235 in commissioner v lundy supra the supreme court held that where a taxpayer does not file a return prior to the notice_of_deficiency being mailed the tax_court has jurisdiction to award a refund only as to those taxes paid during the years preceding q4e- the mailing of the notice_of_deficiency petitioner’s overpayment results from withholding credits paid in pursuant to sec_6513 those credits are deemed paid on date respondent mailed the notice_of_deficiency in this case on date none of the taxes withheld for petitioner’s tax_year were paid within the 2-year period ending on date congress amended sec_6512 in the taxpayer_relief_act_of_1997 to provide that where a notice_of_deficiency is issued within the third year after the due_date of the taxpayer’s return as extended and no return was filed then the tax_court has jurisdiction to award a refund as to taxes paid within the years preceding the mailing of the notice_of_deficiency see taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 however amended sec_6512 is applicable to tax years ending after date furthermore the notice_of_deficiency here was mailed more than years after the due_date of petitioner’s return date and none of the taxes at issue were paid during the 3-year period preceding the mailing of the notice_of_deficiency petitioner argues that she should be given relief under sec_6511 sec_6511 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 - - sec_6511 permits the tolling of the period of limitations for taxpayers who are financially disabled petitioner maintains that during this period of time she was financially disabled we are willing to assume but do not decide that petitioner would fall within the meaning of financially disabled sec_6511 however does not apply to any claim for credit or refund which is barred by the operation of any law or rule_of law as of the date of the enactment of this act date rra sec_3202 112_stat_741 as noted petitioner’s withholding credits were deemed paid on date see sec_6513 petitioner did not file her federal_income_tax return before respondent issued a notice_of_deficiency and therefore as stated above under sec_6512 b petitioner’s refund claim was barred by operation of law as of date see commissioner v lundy supra pincite see also hart v commissioner t c memo reviewed and adopted as the report of the small_tax_case division decision will be entered under rule we note that this may be a very tenuous assumption during this period petitioner owned and managed real_estate paid her bills and applied for unemployment_compensation
